UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM 10-Q X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934 For the quarterly period ended September 30, 2010 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934 For the transition period fromto Commission file number 1-10093 RAMCO-GERSHENSON PROPERTIES TRUST (Exact name of registrant as specified in its charter) MARYLAND 13-6908486 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification Number) 31500 Northwestern Highway Farmington Hills, Michigan (Address of principal executive offices) (Zip code) 248-350-9900 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,”“accelerated filer" and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [X] Non-accelerated filer [] Smaller reporting company [] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [] No [X] Number of common shares of beneficial interest ($0.01 par value) of the registrant outstanding as of November 2, 2010: INDEX Page No. PART I - FINANCIAL INFORMATION Item 1. Condensed Financial Statements Condensed Consolidated Balance Sheets – September 30, 2010 (Unaudited) and December 31, 2009 3 Condensed Consolidated Statements of Operations and Comprehensive Income - Three Months and Nine Months Ended September 30, 2010 and 2009 (Unaudited) 4 Condensed Consolidated Statement of Shareholders' Equity - Nine Months EndedSeptember 30, 2010 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows – Nine Months Ended September 30, 2010 and 2009 (Unaudited) 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 38 Item 4. Controls and Procedures 40 PART II - OTHER INFORMATION Item 1. Legal Proceedings 41 Item 1A. Risk Factors 41 Item 6. Exhibits 42 Page 2 of 43 PART 1 - FINANCIAL INFORMATION Item 1.Condensed Financial Statements RAMCO-GERSHENSON PROPERTIES TRUST Condensed Consolidated Balance Sheets September 30, 2010 (Unaudited) and December 31, 2009 (In thousands) September 30, December 31, ASSETS Income producing properties, at cost: Land $ $ Buildings and improvements Less accumulated depreciation and amortization ) ) Income producing properties, net Construction in progress and land held for development or sale (including $25,832 and $0 of consolidated variable interest entities, respectively) Net real estate $ $ Equity investments in unconsolidated joint ventures Cash and cash equivalents Restricted cash Accounts receivable, net Notes receivable from unconsolidated joint ventures Other assets, net TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Mortgages and notes payable (including $4,605 and $0 of consolidated variable interest entities, respectively) $ $ Capital lease obligation Accounts payable and accrued expenses Distributions payable TOTAL LIABILITIES $ $ Ramco-Gershenson Properties Trust shareholders' equity: Common shares of beneficial interest, $0.01 par, 45,000 shares authorized, 37,947 and 30,907 shares issued and outstanding as of September 30, 2010 and December 31, 2009, respectively Additional paid-in capital Accumulated distributions in excess of net income ) ) Accumulated other comprehensive loss ) ) TOTAL SHAREHOLDERS' EQUITY ATTRIBUTABLE TO RPT Noncontrolling interest TOTAL SHAREHOLDERS' EQUITY TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. Page 3 of 43 RAMCO-GERSHENSON PROPERTIES TRUST Condensed Consolidated Statements of Operations and Comprehensive Income For the three and nine months ended September 30, 2010 and 2009 (In thousands, except per share amounts) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, REVENUE Minimum rent $ Percentage rent Recovery income from tenants Other property income ) Management and other fee income TOTAL REVENUE EXPENSES Real estate taxes Recoverable operating expense Other non-recoverable operating expense Depreciation and amortization General and administrative TOTAL EXPENSES INCOME BEFORE OTHER INCOME, EXPENSES AND DISCONTINUED OPERATIONS OTHER INCOME AND EXPENSES Other income (expense) ) ) Gain on sale of real estate Earnings (loss) from unconsolidated joint ventures ) ) Interest expense ) Provision for impairment ) - ) - Impairment charge on unconsolidated joint ventures - - ) - Restructuring costs and other items - ) - ) INCOME (LOSS) FROM CONTINUING OPERATIONS ) ) DISCONTINUED OPERATIONS Gain (loss) on sale of real estate - ) Income (loss) from operations 8 ) INCOME (LOSS) FROM DISCONTINUED OPERATIONS 8 ) NET INCOME (LOSS) ) ) Net (income) loss attributable to noncontrolling interest ) ) NET INCOME (LOSS) ATTRIBUTABLE TO RAMCO-GERSHENSON PROPERTIES TRUST COMMON SHAREHOLDERS $ ) $ $ ) $ EARNINGS PER COMMON SHARE, BASIC Continuing operations $ ) $ $ ) $ Discontinued operations - ) $ ) $ $ ) $ EARNINGS PER COMMON SHARE, DILUTED Continuing operations $ ) $ $ ) $ Discontinued operations - ) $ ) $ $ ) $ WEIGHTED AVERAGE COMMON SHARES OUTSTANDING Basic Diluted OTHER COMPREHENSIVE INCOME Net income (loss) $ ) $ $ ) $ Other comprehensive income (loss): Gain on interest rate swaps Comprehensive income (loss) ) ) Comprehensive (income) loss attributable to noncontrolling interest ) ) Comprehensive income (loss) attributable to Ramco-Gershenson Properties Trust $ ) $ $ ) $ The accompanying notes are an integral part of these condensed consolidated financial statements. Page 4 of 43 RAMCO-GERSHENSON PROPERTIES TRUST Condensed Consolidated Statement of Shareholders' Equity For the nine months ended September 30, 2010 (In thousands, except share data) (Unaudited) Shareholders' Equity of Ramco-Gershenson Properties Trust Common Shares Additional Paid-in Capital Accumulated Other Comprehensive Loss Accumulated Distributions in Excess of Net Income Noncontrolling Interest Total Shareholders' Equity BALANCE, DECEMBER 31, 2009 $ $ $ ) $ ) $ $ Issuance of common stock 70 - - - Share-based compensation expense, net - Conversion and redemption of OP unit holders (5
